     Case 2:19-cr-00045-WFN      ECF No. 157    filed 03/31/21   PageID.894 Page 1 of 20




                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 1 Joseph H. Harrington
   Acting United States Attorney
 2                                                   Mar 31, 2021
   Eastern District of Washington
                                                       SEAN F. MCAVOY, CLERK
 3 Ann T. Wick
   James A. Goeke
 4
   Assistant United States Attorneys
 5 Post Office Box 1494
   Spokane, WA 99210-1494
 6
   Telephone: (509) 353-2767
 7
                           UNITED STATES DISTRJCT COURT
 8
                    FOR THE EASTERN DISTRJCT OF WASHINGTON
 9
10   UNITED STATES OF AMERJCA,                     Case No.: 2:19-CR-00045-WFN
11
                            Plaintiff,             Plea Agreement
12
                      V.                          Pursuant to Federal Rule of Criminal
13
                                                  Procedure 11 (c)( 1)( C)
14   CARLOS SALGADO VELASQUEZ,
                                                  Court:
15
                            Defendant.            Hon. Wm Fremming Nielsen
16                                                Senior United States District Judge
17
18         Plaintiff United States of America, by and through Joseph H. Harrington, Acting
19   United States Attorney for the Eastern District of Washington, and Ann T. Wick and
20   James A. Goeke, Assistant United States Attorneys, and Defendant Carlos Salgado
21   Velasquez ("Defendant"), both individually and by and through his counsel, JeffN_iesen
22   and Sandy Baggett, agree to the following Plea Agreement:
23         1.    Guilty Plea and Maximum Statutory Penalties:
24         Pursuant to Federal Rule of Criminal Procedure 1 l(c)(l)(C), Defendant agrees to
25   plead guilty to Counts One and Two of an Information Superseding Indictment that
26   charges Defendant with Production of Child Pornography, in violation of 18 U.S.C.
27   § 225l(a), (e) (Count One), and Child Sex Trafficking, in violation of 18 U.S.C.
28   § 159l(a)(l), (b)(2) (Count Two).


     VELASQUEZ PLEA AGREEMENT - 1
         Case 2:19-cr-00045-WFN       ECF No. 157     filed 03/31/21   PageID.895 Page 2 of 20




     1          Defendant acknowledges that the charge in Count One, Production of Child
 2 Pornography, in violation of 18 U.S.C. § 2251(a), (e), is a Class B felony. Defendant
 3 understands that the maximum penalty for this charge is 30 years in prison, and that the
 4       Court must impose a mandatory minimum sentence of no fewer than 15 years in prison
 5 on this charge. Defendant understands that he will also be subject to a fine ofup to
 6 $250,000 per count; a term of supervised release that will be at least 5 years, and may
 7 be up to a lifetime; restitution; a $100 special penalty assessment per count, and
 8 registration as a sex offender. Defendant also understands that absent a finding of
 9 indigence by the Court, he will be subject to a $5,000 special assessment per count,
10 pursuant to the Justice for Victims of Trafficking Act of 2015.
11              Defendant also acknowledges that the charge in Count Two, Child Sex
12 Trafficking, in violation of 18 U.S.C. § 159l(a)(l), (b)(2), is a Class A felony.
13       Defendant understands that the maximum penalty for this charge is a lifetime in prison,
14       and that the Court must impose a mandatory minimum sentence of no fewer than 10
15       years in prison on this charge. Defendant understands that he will be subject to a fine of
16 up to $250,000 per count; a term of supervised release that will be at least 5 years, and
17 may be up to a lifetime; restitution; a $100 special penalty assessment per count, and
18 registration as a sex offender. Defendant also understands that absent a finding of
19       indigence by the Court, he will be subject to a $5,000 special assessment per count,
20       pursuant to the Justice for Victims of Trafficking Act of 2015.
21             Defendant understands that the Court has the ability and discretion to impose
22       concurrent or consecutive sentences. Defendant understands that ifhe were sentenced
23       consecutively on all of his federal charges, he would face a maximum sentencing
24       exposure of a lifetime in prison, a mandatory minimum sentence of 25 years in prison,
25       no fewer than five years and up to a lifetime of supervised release, a fine of up to
26       $500,000, restitution, $200 in standard special assessments, and up to $10,000 in
27       Special Assessments pursuant to the Justice for Victims of Trafficking Act of 2015.
28


         VELASQUEZ PLEA AGREEMENT - 2
         Case 2:19-cr-00045-WFN       ECF No. 157    filed 03/31/21   PageID.896 Page 3 of 20




     1          Defendant understands that a violation of any condition of supervised release
 2        carries an additional penalty of re-imprisonment for all or part of the term of supervised
 3       release without credit for time previously served on post-release supervision.
 4              2.     The Court is Not a Party to the Agreement:
 5              The Court is not a party to this Plea Agreement and may accept or reject this Plea
 6       Agreement. Sentencing is a matter that is solely within the discretion of the Court.
 7       Defendant understands that the Court is under no obligation to accept any
 8       recommendations made by the United States or Defendant; that the Court will obtain an
 9       independent report and sentencing recommendation from the U.S. Probation Office; and
10       that the Court may, in its discretion, impose any sentence it deems appropriate up to the
11       statutory maxima stated in this Plea Agreement.
12              Pursuant to Federal Rule of Criminal Procedure 1 l(c)(l)(C), the United States
13       and Defendant agree that the appropriate disposition of the case is a sentence of
14       incarceration of 23 years in custody, to be followed by a term of supervised release of
15       no less than 15 years and up to life, and agree to make sentencing recommendations to
16       the Court consistent with that agreement. Defendant acknowledges that no promises of
17       any type have been made to him with respect to the sentence the Court will ultimately
18       impose. Defendant understands that the Court is required to consider the applicable
19       Sentencing Guidelines range, but may depart upward or downward.
20             Defendant acknowledges that this Plea Agreement is entered pursuant to Federal
21       Rule of Criminal Procedure 1 l(c)(l)(C). Defendant understands that he may withdraw
22       from this Plea Agreement if the Court imposes a term of imprisonment greater than 23
23       years. Defendant also understands that the United States may withdraw from this Plea
24       Agreement if the Court imposes a term of imprisonment of less than 23 years, or less
25       than a 15-year term of supervised release. Defendant acknowledges that if either the
26       United States or Defendant withdraws from this Plea Agreement, the Plea Agreement
27       becomes a nullity, and neither the United States nor the Defendant are bound by any
28       representations within it.

         VELASQUEZ PLEA AGREEMENT - 3
         Case 2:19-cr-00045-WFN        ECF No. 157         filed 03/31/21   PageID.897 Page 4 of 20




     1           The United States and Defendant each acknowledge that the imposition of a fine,
 2        restitution, or conditions of supervised release are not part of the Rule 11 ( c)( 1)( C)
 3        nature of this Plea Agreement; that the parties are free to make any recommendation
 4        they deem appropriate as to the imposition of a fine, restitution, or conditions of
 5        supervised release; and that the Court will exercise its discretion with regard to the
 6        imposition of a fine, restitution, or conditions of supervised release. Defendant
 7        acknowledges that he may not withdraw from this Plea Agreement based on the Court's
 8       decisions regarding a fine, restitution, or conditions of supervised release.
 9              3.     Effect on Immigration Status:
10              Defendant recognizes that pleading guilty may have consequences with respect to
11       his immigration status ifhe is not a citizen of the United States. Under federal law, a
12       broad range of crimes may be removable offenses, including the offense to which
13       Defendant is pleading guilty. Removal and other immigration consequences are the
14       subject of a separate proceeding, however, and Defendant understands that while              \
15       deportation and/or removal appears to be a virtual certainty ifhe is not a citizen of the
16       United States, no one, including his attorney or the District Court, can predict with
17       absolute ce1iainty the effect of his conviction on his immigration status. Defendant
18       neve1iheless affirms that he wants to plead guilty regardless of any immigration
19       consequences that his plea may entail, even if automatic removal from the United States
20       is a virtual ce1iainty if he is not a United States citizen.
21              4.     Waiver of Constitutional Rights:
22              Defendant understands that by entering this plea of guilty, Defendant is
23       knowingly and voluntarily waiving ce1iain constitutional rights, including:
24                     a.     The right to a jury trial;
25                    b.     The right to see, hear and question the witnesses;
26                     C.    The right to remain silent at trial;
27                    d.     The right to testify at trial; and
28                    e.     The right to compel witnesses to testify.

         VELASQUEZ PLEA AGREEMENT - 4
         Case 2:19-cr-00045-WFN       ECF No. 157    filed 03/31/21   PageID.898 Page 5 of 20




     1          While Defendant is waiving certain constitutional rights, Defendant understands
 2 that Defendant retains the right to be assisted through the sentencing and any direct
 3        appeal of the conviction and sentence by an attorney, who will be appointed at no cost if
 4 Defendant cannot afford to hire an attorney. Defendant specifically waives his right to
 5       challenge the constitutionality of any of the statutes of conviction.
 6              5.    Elements ofthe Offenses:
 7              Count One: Production of Child Pornography
 8              To convict Defendant of Production of Child Pornography, in violation of 18
 9 U.S.C. § 2251(a), (e), the United States would have to prove the following elements
10       beyond a reasonable doubt:
11                    a.    First, at the time of the offense, Confidential Victims 1, 2, 3, and 4
12                          were each under the age of eighteen;
13                    b.    Second, beginning on or about September 2016, and continuing
14                          through on or about September 2018, within the Eastern District of
15                          Washington, Defendant knowingly employed, used, persuaded,
16                          induced, enticed, or coerced Confidential Victims 1, 2, 3, and 4 to
17                          take part in sexually explicit conduct for the purpose of producing
18                          visual depictions of such conduct; and
19                    C.    Third, the visual depictions were produced using materials that had
20                          been mailed, shipped, or transported in or affecting interstate or
21                          foreign commerce by any means, including by computer.
22             Count Two: Child Sex Trafficking
23             To convict Defendant of Child Sex Trafficking, in violation of 18 U.S.C.
24       § 1591(a)(l), (b)(2), the United States would have to prove beyond a reasonable doubt
25       the following:
26                    a.    First, beginning on or about September 2016 and continuing through
27                          on or about September 2018, within the Eastern District of
28                          Washington, Defendant knowingly recruited, enticed, harbored,

         VELASQUEZ PLEA AGREEMENT - 5
         Case 2:19-cr-00045-WFN       ECF No. 157     filed 03/31/21   PageID.899 Page 6 of 20




     1                        transported, provided, obtained, adve1iised, maintained, patronized,
 2                            or solicited Confidential Victims 1, 2, 3, and 4, by any means;
 3                     b.     Second, on those dates, Confidential Victims 1, 2, 3, and 4 had each
 4                            attained the age of 14 years old, but not 18 years old;
 5                     C.     Third, Defendant knew or was in reckless disregard of the fact that
 6                            Confidential Victims 1, 2, 3, and 4 would be caused to engage in
 7                            commercial sex acts;
 8                     d.     Fourth, Defendant had a reasonable opportunity to observe
 9                            Confidential Victims 1, 2, 3, and 4; and
10                    e.      Fifth, Defendant's conduct was in or affecting interstate or foreign
11                            commerce.
12              Defendant understands and acknowledges that the United States need not prove
13       that Defendant, Confidential Victims 1, 2, 3, or 4, or their communications travelled in
14       interstate commerce, because even entirely intrastate commercial sex substantially
15       affects interstate commerce. United States v. Evans, 476 F .3d 1176 (11th Cir. 2007),
16       see also United States v. Todd, 627 F.3d 329 (9th Cir. 2010).
17             Defendant understands and acknowledges that Congress has expressly
18       determined that sex trafficking has a substantial effect on interstate commerce. See 22
19       u.s.c. § 7101(12).
20             Defendant understands and acknowledges that the link between sex trafficking
21       and interstate commerce is analogous to the link between interstate commerce and drug
22       trafficking, which Congress may regulate under the Commerce Clause. United States v.
23       Tisor, 96 F.3d 370 (9th Cir. 1996); United States v. Kim, 94 F.3d 1247 (9th Cir. 1996).
24             Defendant understands and acknowledges that pursuant to 18 U.S.C. § 1591(c),
25       the United States need not prove that Defendant knew or recklessly disregarded the fact
26       that Confidential Victims 1, 2, 3, and 4 had not attained the age of 18, because
27       Defendant had a reasonable opportunity to observe Confidential Victims 1, 2, 3, and 4.
28


         VELASQUEZ PLEA AGREEMENT - 6
         Case 2:19-cr-00045-WFN       ECF No. 157    filed 03/31/21   PageID.900 Page 7 of 20




     1           6.     Factual Basis and Statement of Facts:
 2               The United States and Defendant stipulate and agree that the following facts are
 3       accurate; that the United States could prove these facts beyond a reasonable doubt at
 4       trial; and that these facts constitute an adequate factual basis for Defendant's guilty
 5       plea.
 6               This statement of facts does not preclude either party from presenting and
 7       arguing, for sentencing purposes, additional facts which are relevant to the Guidelines
 8       computation or sentencing, unless otherwise prohibited in this Agreem~nt.
 9                                   Overview of Defendant's Conduct
10               Beginning in September 2016 and continuing through September 2018,
11       Defendant engaged in conduct with four minor females within the Eastern District of
12       Washington that constituted both the production of child pornography and child sex
13       trafficking, in violation of federal law. At all times relevant to the Indictment and Plea
14       Agreement in this case, the four minor females, identified herein as Confidential
15       Victims 1, 2, 3, and 4, had each attained the age of 14 years old, but not the age of 18
16       years old.
17               Confidential Victim 1 ("CV-1 ") was born in 2002.
18               Confidential Victim 2 ("CV-2") was born in 1999.
19               Confidential Victim 3 ("CV-3") was born in 2002.
20               Confidential Victim 4 ("CV-4") was born in 2000.
21               Defendant knowingly used Confidential Victims 1, 2, 3, and 4 to take part in
22       sexually explicit conduct for the purpose of producing visual depictions of such conduct
23       that were produced using materials that had been mailed, shipped, or transported in or
24       affecting interstate or foreign commeice by any means, including by computer, as set
25       forth below. Defendant acknowledges that by using the Confidential Victims to make
26       recordings depicting sexually explicit conduct, with a digital device that was not
27       produced entirely within the State of Washington, Defendant produced child
28       pornography under federal law.

         VELASQUEZ PLEA AGREEMENT - 7
         Case 2:19-cr-00045-WFN      ECF No. 157     filed 03/31/21   PageID.901 Page 8 of 20




     1          Defendant acknowledges that the digital device he used to produce child
 2 pornography of the Confidential Victims was a Samsung Note 8 cellular telephone,
 3 Model SM-N950U with an 8GB SD card ("the Samsung Note 8"), which Defendant
 4       acknowledges was manufactured outside the United States in whole or in part.
 5 Defendant acknowledges that images recorded on the Samsung Note 8 were produced
 6 using materials that had been mailed, shipped, or transported in or affecting interstate or
 7 foreign commerce by any means.
 8              Defendant also engaged in commercial sex acts with Confidential Victims 1, 2, 3,
 9 and 4 by soliciting them to engage in sexual intercourse with him in exchange for things
10       of value. Defendant had a reasonable opportunity to observe each Confidential Victim
11       prior to engaging in commercial sex acts with her. Defendant solicited the Confidential
12       Victims to engage in commercial sex acts with him by arranging to meet them, using
13       Facebook messaging communications that traveled over the Internet, which is a means
14       and facility of interstate and foreign commerce. Defendant acknowledges that the items
15       that he bought the Confidential Victims and the cash he paid them were things of value
16       that he exchanged for sex with them, and his communications with them to make the
17       arrangements took place using the Internet, which is a facility and means of interstate
18       and foreign commerce. Defendant also acknowledges tµat in traveling to meet the
19       Confidential Victims for· sex, he used roads that receive federal funding for upkeep and
20       a vehicle that was not manufactured entirely in Washington.
21                Defendant's Child Sex Trafficking and Child Pornography Production
22                                       of Confidential Victim 1
23             Confidential Victim 1 met Defendant when she was 14 years old, in September
24       2016, through a "sugar daddy" type website called "Seeking Arrangements." Seeking
25       Arrangements is an adult dating website with continuous controls and monitoring to
26       prevent underage users. Defendant assumed that the women he met through the site,
27       including CV-I, would be adults. Defendant maintains that CV-I held herself out to be
28       an adult on that website. At Defendant's direction, CV- I used the Internet' to send

         VELASQUEZ PLEA AGREEMENT - 8
       Case 2:19-cr-00045-WFN      ECF No. 157     filed 03/31/21   PageID.902 Page 9 of 20




     1 Defendant photographs of herself engaging in sexually explicit conduct. Defendant
 2 acknowledges that this conduct constituted the production of child pornography under
 3 federal law.
 4            Between September 2016 and September 2018, on approximately 10 occasions,
 5 Defendant and CV-1 made online arrangements to meet for sex and then engaged in
 6 sexual intercourse with in exchange for payments in cash, gifts purchased online, and
 7 drugs and alcohol. Defendant and CV-1 communicated primarily via Facebook and the
 8 Internet, and Defendant either took or met CV-1 at a motel in Moses Lake, Washington
 9 for sex in exchange for things of value. On one occasion, Defendant had commercial
10 sex with CV-1 and CV-2 at the same time at the same motel. Defendant acknowledges
11     that this conduct constituted child sex trafficking under federal law.
12              Defendant's Child Sex Trafficking and Child Pornography Production
13                                      of Confidential Victim 2
14           Confidential Victim 2 met Defendant through CV-1. CV-2 went with CV-1 to
15 have commercial sex with Defendant on or about September 13, 2016. Defendant used
16 Facebook and the Internet to communicate with the girls and make arrangements to pick
17 them up for sex. Defendant drove CV-1 and CV-2 to a motel in Moses Lake.
18 Defendant provided CV-2 with alcohol, marijuana, and a bong, which are things of
19 value, in exchange for sexual intercourse with her. Defendant acknowledges that this
20 conduct constituted child sex trafficking under federal law.
21           Defendant also persuaded CV-2 to take part in sexually explicit conduct so that
22 he could obtain visual depictions of that conduct, and he did so using the Samsung Note
23     8. Defendant acknowledges that this conduct constituted the production of child
24 pornography under federal law.
25            Defendant's Child Sex Trafficking and Child Pornography Production of
26                                       Confidential Victim 3
27           CV-1 gave Defendant CV-3's Facebook profile and contact information. CV-3
28     and Defendant exchanged messages via Facebook, using the Internet. On at least three

       VELASQUEZ PLEA AGREEMENT - 9
      Case 2:19-cr-00045-WFN      ECF No. 157     filed 03/31/21   PageID.903 Page 10 of 20




     1 occasions between February 2018 and June 2018, Defendant and CV-3 used Facebook
 2 to arrange to meet for sex at a motel in Moses Lake, Washington. At the motel,
 3 Defendant engaged in sexual intercourse with CV-3, in exchange for which Defendant
 4 paid CV-3 by buying her things from the "Wish" online application and paying her with
 5 cash. Defendant acknowledges that this conduct constituted child sex trafficking under
 6 federal law.
 7            Defendant also persuaded CV-3 to take part in sexually explicit conduct so that
 8 he could obtain visual depictions of that conduct, and he did so using the Samsung Note
 9     8. Defendant acknowledges that this conduct constituted the production of child
10     pornography under federal law.
11            On June 27, 2018, via Facebook messenger, another federal child exploitation
12     defendant, Donald L. Ricker, reached out to Defendant via Facebook to discuss CV-3.
13     Defendant used the username "Victoria Secre". In that communication, Ricker offered
14 to let Defendant have sex with CV-3 for money, and Defendant acknowledged to
15     Ricker that he already owed CV-3 money for previous sex acts.
16             Defendant's Child Sex Trafficking and Child Pornography Production of
17                                       Confidential Victim 4
18           At some point, a friend of Confidential Victim 4 gave Defendant CV-4 's contact
19     information. Defendant was aware of the friend and CV-4 through the adult dating
20     website, Seeking Arrangements, and Defendant maintains that both the friend and CV-4
21     held themselves out on that website as adults. In November 2017, Defendant contacted
22     CV-4 via SnapChat, using the Internet. Thereafter, on at least three occasions between
23     November 2017 and February 2018, Defendant and CV-4 communicated via SnapChat
24     and the Internet to arrange for commercial sex acts in a hotel in Walla Walla,
25     Washington. The two met as arranged, and Defendant paid CV-4 cash and promised a
26     shopping trip in exchange for sex. Defendant acknowledges that this conduct
27     constituted child sex trafficking under federal law.
28


       VELASQUEZ PLEA AGREEMENT - 10
         Case 2:19-cr-00045-WFN      ECF No. 157     filed 03/31/21   PageID.904 Page 11 of 20




     1           Defendant also engaged in sexually explicit conduct with CV-4, and recorded
 2        that conduct using the Samsung Note 8. Defendant acknowledges that using CV-4 to
 3        create visual depictions of sexually explicit conduct using the Samsung Note 8
 4        constitutes the production of child pornography under federal law.
 5                     Execution of Search Warrant and Recovery of Communications
 6                                    and Images of Child Pornography
 7               On March 7, 2019, law enforcement agents executed a search warrant at
 8 Defendant's residence in Warden, Washington, within the Eastern District of
 9        Washington. Agents lawfully seized and forensically searched Defendant's cellular
10 telephone, the Samsung Note 8, along with records from Defendant's email and social
11        media accounts. In these records, and on the Samsung Note 8, law enforcement agents
12        found numerous images and video recordings of Defendant engaging in sexually
13        explicit conduct with Confidential Victims 1, 2, 3, and 4, including at least one video of
14 Defendant engaging in sex with both CV-I and CV-2 in the same setting, on the same
15        date, while directing CV-I and CV-2 to make the recording. Defendant acknowledges
16 that he used the Samsung Note 8's camera to capture the still images and videos of
17        child pornography recovered from that device. Defendant also acknowledges that he
18        created and maintained an electronic reminder in the Samsung Note 8 to keep track of
19        his sexual encounters, including those with Confidential Victims 1, 2, 3, and 4.
20              7.     The United States' and Defendant's Agreements:
21                     a.    Additional and Underlying Federal Charges
22              The United States Attorney's Office for the Eastern District of Washington
23       agrees not to bring any additional charges against Defendant based on information
24       known to and in the possession of the government at the time of this Plea Agreement,
25       including material provided in Discovery, unless Defendant breaches this Plea
26       Agreement prior to sentencing in this case.
27              Defendant understands that the United States is free to criminally prosecute him
28       for any unlawful conduct that occurs after the date of this Plea Agreement.

         VELASQUEZ PLEA AGREEMENT - 11
         Case 2:19-cr-00045-WFN       ECF No. 157   filed 03/31/21   PageID.905 Page 12 of 20




     1           The United States also agrees to dismiss the underlying Indictment and
 ·2       Superseding Indictments against Defendant at the sentencing hearing in this case.
 3                      b.    Grant County Case No. 21-1-00088-13
 4               Defendant is charged by Information in Grant County, Washington, Superior
 5 Comi, with state charges of: rape in the first degree; commercial sex abuse of a minor;
 6        and unlawful imprisonment. If Defendant timely executes this federal Plea Agreement,
 7        does not breach this Plea Agreement, and is sentenced in accordance with this
 8 Agreement's terms, the Grant County Prosecutor's Office will dismiss the
 9        aforementioned state charges and has agreed not to bring additional charges based on
10        the information known to the Grant County Prosecutor's Office as of the date of
11        Defendant's guilty plea.
12                     C.     Potential Walla Walla County Charges
13              This Plea Agreement is expressly conditioned on the United States securing
14 written assurance from the Walla Walla, Washington, County Prosecutor's Office that it
15        will not prosecute Defendant for crimes involving CV-4 which arise out of the conduct
16        alleged in this federal prosecution.
17                     d.     CV-3 and CV-4
18              Defendant aclmowledges and understands that Confidential Victims 3 and 4 have
19       alleged the use of force by Defendant, in connection with the commission of the crimes
20       to which Defendant is pleading guilty. Defendant steadfastly denies these allegations.
21       Nothing in this Agreement requires Defendant to admit to the use of force or violence.
22       Defendant is free to present evidence and argue without limitation at sentencing that he
23       did not use force or violence. The United States may present evidence and argument on
24       the issue of force or violence pertaining to Confidential Victims 3 and 4.
25                     e.    Indigence
26              The United States agrees to take the position at sentencing that Defendant is in
27       fact indigent for purposes of the NTA $5,000 Special Assessments.
28


         VELASQUEZ PLEA AGREEMENT - 12
         Case 2:19-cr-00045-WFN       ECF No. 157    filed 03/31/21   PageID.906 Page 13 of 20




     1           Defendant acknowledges and understands that the Court will make its own
 2        independent determination regarding Defendant's indigence, and must impose the
 3        NTA Special Assessment unless the Court makes a finding that Defendant is indigent.
 4               Defendant acknow~edges and understands that the Court's determination of
 5        indigence may or may not be consistent with the United States' position that Defendant
 6        is indigent.
 7                       f.    Departures, Variances, and Enhancements
 8              Defendant acknowledges and understands that other than arguments on the issue
 9        of force and/or violence prohibited above, the United States may make any other
10        arguments in support of a sentence up to 30 years in custody, followed by a lifetime of
11        Supervised Release, without limitation, including presenting evidence and arguments
12        for upward variances, upward departures, and sentencing enhancements.
13              8.       United States Sentencing Guideline Calculations:
14              Defendant understands that the advisory United States Sentencing Guidelines
15       (hereinafter "U.S.S.G." or "Guidelines") are applicable and that the Court will
16       determine the applicable Guidelines range at the time of sentencing. Defendant further
17       understands that the Presentence Report (PSR), authored independently by the United
18       States Probation Office, will contain Guidelines calculations for the Court's
19       consideration. Although the United States and Defendant have discussed through
20       counsel the possible USSG calculations and possible advisory Guidelines range, the
21       parties have not stipulated to any USSG calculations, other than as presented herein
22       (acceptance of responsibility).
23                       a.   Acceptance of Responsibility:
24              If Defendant pleads guilty and demonstrates a recognition and an affirmative
25       acceptance of personal responsibility for the criminal conduct; provides complete and
26       accurate information during the sentencing process; does not commit any obstructive
27       conduct; accepts this Plea Agreement; and signs and returns this Plea Agreement to the
28       United States (for filing with the court) prior to April 1, 2021, the United States will

         VELASQUEZ PLEA AGREEMENT - 13
      Case 2:19-cr-00045-WFN         ECF No. 157   filed 03/31/21   PageID.907 Page 14 of 20




     1 move for a three-level downward adjustment in offense level for Defendant's timely
  2 acceptance of responsibility, pursuant to U.S.S.G. § 3El.l(a) and (b).
  3           Defendant and the United States agree that the United States may at its option
  4     and upon written notice to Defendant, not recommend a three-level downward
  5 reduction for acceptance of responsibility if, after Defendant's guilty plea but prior to
  6 the imposition of sentence, Defendant is charged with or convicted of any criminal
  7 offense or tests positive for any controlled substance.
  8                 b.     Criminal History:
 9            The United States and Defendant understand that Defendant's criminal history
10     computation is tentative and that ultimately Defendant's criminal history category will
11     be determined by the Comi after review of the Presentence Investigative Report.
12            The United States and Defendant have made no agreement and make no
13     representations as to the criminal history category, which will be determined after the
14 Presentence Investigative Report is completed.
15            9.    Incarceration:
16           The United States and Defendant agree that this plea agreement is entered
17 pursuant to Federal Rule of Criminal Procedure 1 l(c)(l)(C), and that the appropriate
18     disposition of the case is a sentence of 23 years of incarceration, to be followed by a
19 term of supervised release of no less than 15 years and no greater than life. The United
20     States and Defendant agree to jointly recommend such a sentence.
21           10.    Supervised Release:
22           The United States and Defendant each agree to recommend that the Comi impose
23     a term of supervised release of not less than 15 years; the United States is free to
24 recommend up to a life term of supervised release. Both parties agree to recommend
25     that the term of supervised release include the following special conditions, in addition
26 to the standard conditions of supervised release and the special conditions of supervised
27 release that are imposed in all child sex offender cases in this District:
28

       VELASQUEZ PLEA AGREEMENT - 14
         Case 2:19-cr-00045-WFN     ECF No. 157     filed 03/31/21     PageID.908 Page 15 of 20




     1                 a.    The United States Probation Officer may conduct, upon reasonable
 2                           suspicion, and with or without notice, a search of Defendant's
 3                           person, residences, offices, vehicles, belongings, and areas under
 4                           Defendant's exclusive or joint control.
 5                    b.     Defendant shall report to the Probation Office any and all electronic
 6                           communications service accounts, as defined in 18 U.S.C.
 7                           § 2510(15) used for user communications, dissemination and/or
 8                           storage of digital media files (i.e. audio, video, images). This
 9                           includes, but is not limited to, email accounts, social media
10                           accounts, and cloud storage accounts. Defendant shall provide each
11                           account identifier and password, and shall report the creation of new
12                           accounts, changes in identifiers and/or passwords, transfer,
13                           suspension and/or deletion of any account within 5 days of such
14                           action. Failure to provide accurate account information may be
15                           grounds for revocation. The Probation Office is permitted to access
16                           and search any accounts using Defendant's credentials pursuant to
17                          this condition only when reasonable suspicion exists that Defendant
18                          has violated a condition of his supervision and that the accounts to
19                          be searched contain evidence of this violation.
20             11.    Criminal Fine:
21             The United States and Defendant are free to make whatever recommendation
22       concerning the imposition of a criminal fine that they believe is appropriate.
23             12.    Mandatory Special Penalty Assessment:
24             Defendant agrees to pay the $200 mandatory special penalty assessment to the
25       Clerk of Court for the Eastern District of Washington, at or before sentencing, pursuant
26       to 18 U.S.C. § 3013 and shall provide a receipt from the Clerk to the United States
27       before sentencing as proof of this payment.
28             13.    Payments While Incarcerated:


         VELASQUEZ PLEA AGREEMENT - 15
         Case 2:19-cr-00045-WFN        ECF No. 157      filed 03/31/21   PageID.909 Page 16 of 20




     1           If Defendant lacks the financial resources to pay the monetary obligations
  2       imposed by the Court, Defendant agrees to earn the money to pay toward these
  3       obligations by participating in the Bureau of Prisons' Inmate Financial Responsibility
  4       Program.
  5              14.    Restitution:
 6               The United States and Defendant will submit restitution information prior to
 7        sentencing.
 8               Defendant acknowledges that restitution is mandatory.
 9               Defendant agrees to pay restitution to Confidential Victims 1, 2, 3 and 4 if they
10        seek it.
11               15.    Judicial Forfeiture:
1'2              Defendant agrees to voluntarily forfeit and relinquish all right, title, and interest
13        he has in the following listed assets to the United States, including but not limited to the
14        following: a black Samsung Note 8 cellular telephone, Model SM-N950U with an 8GB
15        SD card.
16               Defendant stipulates that he is the sole owner of the assets identified herein and
17        that no one else has ·an interest in the assets.
18              Defendant aclmowledges that the assets listed above, which Defendant is
19        agreeing to forfeit, are subject to forfeiture pursuant to 18 U.S.C. § 2253, as property
20       used or intended to be used in any manner or part to commit or to facilitate the
21        commission of Production of Child Pornography (Count One), in violation of 18 U.S.C.
22        § 225l(a), (e), to which Defendant is pleading guilty; and/ot are subject to forfeiture
23       pursuant to 18 U.S.C. § 1594, as prope1iy used or intended to be used in any manner or
24 part to commit or to facilitate the commission of Child Sex Trafficking, in violation of
25        18 U.S.C. § 159l(a)(l), (b)(2) (Count Two), to which Defendant is pleading guilty.
26              Defendant agrees to take all steps as requested by the United States to pass clear
27       title to the assets to the United States and to testify truthfully in any forfeiture
28       proceeding.s. Defendant agrees to hold harmless all law enforcement agents and the

         VELASQUEZ PLEA AGREEMENT - 16
     Case 2:19-cr-00045-WFN      ECF No. 157     filed 03/31/21   PageID.910 Page 17 of 20




  1 United States, its agents, and its employees from any claims whatsoever arising in
 2 connection with the seizure, abandonment, or forfeiture of any asset covered by this
 3 Plea Agreement. Defendant further agrees to waive all constitutional and statutory
 4 challenges in any manner (including direct appeal, habeas corpus, or any other means)
 5 to any forfeiture carried out in accordance with this Plea Agreement on any grounds,
 6 including that the forfeiture constitutes an excessive fine or punishment. Defendant
 7 knowingly and voluntarily waives his right to a jury trial on the forfeiture of the assets.
 8 Defendant waives oral pronouncement of forfeiture at the time of sentencing, and any
 9 defects that may pertain to the forfeiture. Defendant waives fuliher notice of any
10 federal, state, or local proceedings involving the forfeiture of the seized assets that
11    Defendant is agreeing to forfeit in this Plea Agreement.
12          16.    Notice of Sex Offender Registration:
13          Defendant has been advised and understands, that as a convicted sex offender,
14 under the Sex Offender Registration and Notification Act, a federal law, Defendant
15    must register and keep the registration current in each of the following jurisdictions: the
16 location ofDefendant's residence, the location ofDefendant's employment; and, if
17 Defendant is a student, the location of Defendant's school. Registration will require
18 that Defendant provide information that includes name, residence address, and the
19 names and addresses of any places at which Defendant is or will be an employee or a
20    student. Defendant understands that Defendant must update Defendant's registrations
21   not later than three business days after any change of name, residence, employment, or
22 student status. Defendant understands that failure to comply with these obligations
23   subjects Defendant to prosecution for failure to register under federal law, 18 U.S.C.
24    § 2250, which is punishable by a fine or imprisonment, or both.
25          17.    Additional Violations of Law Can Void Plea Agreement:
26          Defendant and the United States agree that the United States may at its option
27   and upon written notice to Defendant, withdraw from this Plea Agreement or modify its
28   recommendation for sentence if, after Defendant's guilty plea and prior to the

     VELASQUEZ PLEA AGREEMENT - 17
      Case 2:19-cr-00045-WFN       ECF No. 157     filed 03/31/21   PageID.911 Page 18 of 20




     1 imposition of sentence, Defendant is charged with or convicted of any criminal offense
 2      whatsoever or if Defendant tests positive for any controlled substance.
 3            18.    Waiver of Appeal Rights and Collateral Attack:
 4            Defendant is aware that 18 U.S.C. § 3742 affords Defendant the right to appeal
 5 Defendant's sentence. Acknowledging this, Defendant knowingly and voluntarily
 6      agrees to waive all constitutional and statutory rights to appeal his conviction and
 7      sentence if the Court sentences Defendant in accordance with the terms of this Rule
 8      11 (c)(1 )(C) Plea Agreement. Defendant's appellate waiver includes, but is not limited
 9 to, challenges to the terms of this Plea Agreement, his guilty plea, venue, restitution,
10     Guidelines enhancements, and statutes of limitation.
11            Defendant expressly waives Defendant's right to file any post-conviction motion
12     attacking Defendant's mental competence, plea, conviction, and/or sentence, including
13     motions pursuant to 28 U.S.C. § 2255, 28 U.S.C. § 2241, and 18 U.S.C. § 3742, except
14     a motion based on ineffective assistance of counsel arising from information not now
15     known by Defendant and which, in the exercise of due diligence, could not be known
16     by Defendant by the time the Court imposes sentence.
17            If Defendant successfully moves to withdraw or vacate his plea, dismiss the
18     underlying charges, or reduce or set aside his sentence on the count to which he is
19 pleading guilty, then: (1) this Agreement shall become null and void; (2) the United
20     States may prosecute him on any count to which he has pleaded guilty; (3) the United
21     States may reinstate any counts that have been dismissed, have been superseded by the
22     filing of an Information, or were not charged because of this Agreement; (4) the United
23     States may file any new charges that would otherwise be barred by this Agreement; (5)
24     the United States may prosecute Defendant on all available charges involving or arising
25     from the incidents charged in the charging instruments in this case; and (6) during any
26     future prosecution, hearing, or trial of Defendant, the United States may introduce as
27     evidence any statements Defendant makes during any in-court proceeding. The
28     decision to pursue any or all of these options is solely in the discretion of the United

       VELASQUEZ PLEA AGREEMENT - 18
         Case 2:19-cr-00045-WFN      ECF No. 157       filed 03/31/21   PageID.912 Page 19 of 20




     1    States Attorney's Office. By signing this agreement, Defendant agrees to waive any
     2    objections, motions, and defenses he might have to the United States' decision,
  3       including Double Jeopardy.
  4             In particular, Defendant agrees no~ to raise any objections based on the passage
  5       of time with respect to any of the counts in the Indictment, including but not limited to,
  6       any statutes of limitation or any objections based on the Speedy Trial Act or the Speedy
  7       Trial Clause of the Sixth Amendment. Defendant specifically waives his right to appeal
 8        any fine, Special Assessment, or terms of supervised release imposed by the Court.
 9        Nothing in this Agreement shall preclude the United States from opposing any post-
IO        conviction motion for a reduction of sentence or other attack of the conviction or
11        sentence, including, but not limited to, proceedings pursuant to 28 U.S.C. § 2255.
12              19.   Integration Clause:
13              The United States and Defendant acknowledge that this document constitutes the
14        entire Plea Agreement between the United States and Defendant, and no other promises,
15       agreements, or conditions exist between the United States and Defendant concerning
16       the resolution of the case. This Plea Agreement is binding only on the United States
17       Attorney' s Office for the Eastern District of Washington, and cannot bind other federal,
18       state, or local authorities. The United States and Defendant agree that this Agreement
19       cannot be modified except in a writing that is signed by the United States and
20       Defendant.
21 ·                                     Approvals and Signatures
22             Agreed and submitted ori behalf of the United States Attorney' s Office for the
23       Eastern District of Washington.                            J


24       Joseph H. Harrington
25       Acting United States Attorney

26
27       ~        ick
                      ~ L-
                         ------+-.          ~    r-\
                                                   -)          Date
                                                                               ?(
                                                               _ _ _ _ _ _ ____,,~ li>~/
28              nfU'.S. Attorney

         VELASQUEZ PLEA AGREEMENT - 19
         Case 2:19-cr-00045-WFN      ECF No. 157      filed 03/31/21   PageID.913 Page 20 of 20




     1
 2
 3
                                                                 &
                                                               Date
                                                                               1,/,'l{}U
                                                                                   /
 4
 5
                I have read this Plea Agreement and have carefully reviewed and discussed every
 6
          part of the agreement with my state and federal attorneys. I understand and voluntarily
 7
          enter into this Plea Agreement. Furthermore, I have consulted with my state and federal
 8
          attorneys about my rights, I understand those rights, and I am satisfied with the
 9
         representation of my state and federal attorneys in this case. No other promises or
10
         inducements have been made to me, other than those contained in this Plea Agreement
11
         and no one has threatened or forced me in any way to enter into this Plea Agreement. I
12
         agree to plead guilty because I am guilty.



             ½~--
13
14
15
                                               --·
          arlo~         -Vet squez
16       Defendant
17              I have read the Plea Agreement and have discussed the contents of the agreement
18       with my client. The Plea Agreement accurately and completely sets forth the entirety of
19       the agreement between the parties. I concur in my client's decision to plead guilty as
20       set forth in the Plea Agreement. There is no legal reason why the Cami should not
21       accept Defendant's plea of guilty.
22
23             ~~         "-~
         JeffNiesen                                           Date
24
         Attorney for Defendant
25


~~s~D¥
28
         Attorney for Defendant
                                                              Date
                                                                           I




         VELASQUEZ PLEA AGREEMENT - 20
